DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Acknowledgment is made of the amendment filed on 2/5/2021 which amended claims 27, 30, 31, 33, 39, 43, and 44. Claims 27-49 are currently pending.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.


Allowable Subject Matter
Claims 27-49 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 27, the prior art of record, either alone or in combination, fails to teach or render obvious setting a first set of optical elements in a third region out of the plurality of optical elements in the first state to emit exposure light having the first phase, the third region being located between the first region and the second region, wherein the third region is contiguous with the second region; setting a second set of optical elements in the third region in the second state to emit exposure light having the second phase, wherein each of the optical elements of the second set in the third region is located on a side in the second direction with respect to at least one of the optical elements of the first set of optical elements; setting a third set of optical elements in a fourth region out of the plurality of optical elements in the first state to emit exposure light having the first phase, the fourth region being located between the first region and the third region, wherein the fourth region is contiguous with the third region; and setting a fourth set of optical elements in the fourth region in the second state to emit exposure light having the second phase, wherein each of the optical elements of the fourth set in the fourth region is located on a side in the second direction with respect to at least one of the optical elements of the third set of optical elements and a boundary line between the first region and the fourth region and a boundary line between the third region and the fourth region are straight lines along the second direction. These limitations in combination with the other limitations of claim 27 render the claim non-obvious over the prior art of record.
Regarding claim 39, the prior art of record, either alone or in combination, fails to teach or render obvious a controller configured to set a first set of optical elements in a third region in the first state, the third region being located between the first region and 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Mushano (US PGPub 2009/0161173) discloses digital micromirror devices that direct light from respective micromirrors to write image data by setting the micromirrors in specified states (Figs. 8, 10-11, paras. [0084]-[0088]), but Mushano does not teach or suggest setting optical elements in different phases, setting a first set of optical elements in a third region out of the plurality of optical elements in the first state to emit exposure light having the first phase, the third region being located between the first region and the second region, wherein the third region is contiguous with the second 
Palmer (US PGPub 2015/0227075) discloses forming a pattern on a substrate using a programmable phase array that sets pixel phases based on patterns from a pattern storage device (Figs. 1A-B, paras. [0030]-[0035], phase array 106, 148, 149), but Palmer is not available as prior art, and Palmer does not teach or suggest the specifics of setting a first set of optical elements in a third region out of the plurality of optical elements in the first state to emit exposure light having the first phase, the third region being located between the first region and the second region, wherein the third region is contiguous with the second region; setting a second set of optical elements in the third region in the second state to emit exposure light having the second phase, wherein each of the optical elements of the second set in the third region is located on a side in the second direction with respect to at least one of the optical elements of the first set of optical elements; setting a third set of optical elements in a fourth region out of the plurality of optical elements in the first state to emit exposure light having the first phase, the fourth region being located between the first region and the third region, wherein the fourth region is contiguous with the third region; and setting a fourth set of optical elements in the fourth region in the second state to emit exposure light having the second phase, wherein each of the optical elements of the fourth set in the fourth region is located on a side in the second direction with respect to at least one of the optical elements of the third set of optical elements and a boundary line between the first region and the fourth region and a boundary line between the third region and the fourth region are straight lines along the second direction.
Watanabe (WO 2012/043497; US PGPub 2013/0222781 used as an English language equivalent) discloses an exposure method for exposing an object with exposure light via a plurality of optical elements which are arranged along a first direction and a second direction which is perpendicular to the first direction (Fig. 4, 5, 8, 11, and 12, mirror elements 30 are arranged two-dimensionally), the exposure method comprising: setting optical elements in a first region out of the plurality of optical elements in a first state to emit exposure light having a first phase (Fig. 4, 5, 8, 11, and 12, mirror elements 30 are set in a first state with phase π in a first region); setting optical elements in a second region out of the plurality of optical elements in a second state to emit exposure light having a second phase, the second region being located on the first direction side with respect to the first region, the second state being different wherein each of the optical elements of the second set in the third region is located on a side in the second direction with respect to at least one of the optical elements of the first set of optical elements; setting a third set of optical elements in a fourth region out of the plurality of optical elements in the first state to emit exposure light having the first phase, the fourth region being located between the first region and the third region, wherein the fourth region is contiguous with the third region; and setting a fourth set of optical elements in the fourth region in the second state to emit exposure light having the second phase, wherein each of the optical elements of the fourth set in the fourth region is located on a side in the second direction with respect to at least one of the optical elements of the third set of optical elements and a boundary line between the first region and the fourth region and a boundary line between the third region and the fourth region are straight lines along the second direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882